DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 2-21 are allowed.

Claim 1 is cancelled.

				 	 Reason for Allowance				Applicants remarks submitted have been fully considered and have been found to be persuasive. The remarks filed:
-“receiving derived channel state information in a first transmission time interval when the channel state information request corresponds to regular latency-based operation, where the channel state information is derived based on a first reference resource when the channel state information request corresponds to regular latency-based operation; and receiving the derived channel state information in a second transmission time interval when the channel state information request corresponds to reduced latency-based operation, where the channel state information is derived based on a second reference resource when the channel state information request corresponds to reduced latency-based operation, where the reduced latency-based operation has a latency less than the regular latency- based operation, wherein a time duration between the first reference resource and the first transmission time interval is larger than a time duration between the second reference resource and the second transmission time interval” as cited in claims 2 and 14,respectively.
The closest prior art that found Liu et al (US20190349046A1) is directed the terminal received request to transmit of CSI based on transmission mode, the terminal derives CSI corresponds to transmission mode and reports CSI to the base station (figs.5A,5B,6A and 6B).	Liu does not explicitly discloses “receiving derived channel state information in a first transmission time interval when the channel state information request corresponds to regular latency-based operation, where the channel state information is derived based on a first reference resource when the channel state information request corresponds to regular latency-based operation; and receiving the derived channel state information in a second transmission time interval when the channel state information request corresponds to reduced latency-based operation, where the channel state information is derived based on a second reference resource when the channel state information request corresponds to reduced latency-based operation, where the reduced latency-based operation has a latency less than the regular latency- based operation, wherein a time duration between the first reference resource and the first transmission time interval is larger than a time duration between the second reference resource and the second transmission time interval” ,as cited in claims 2 and 14,respectively.				The other relevant prior art in the record fail to teach the above subject matter.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                                                                                                                                                                                                        

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478